Citation Nr: 1243166	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 
§ 1151.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to February 1950, and from October 1950 to December 1950.  He died in June 2008, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In December 2010, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

In January 2011 and February 2012, the Board remanded this case for additional development, the requested development has been substantially complied with and the case has been returned for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in June 2008 and that the immediate cause of death was respiratory failure, due to or the result of gastric cancer (with an approximate onset of May 2008) and chronic lymphocytic leukemia (with approximate onset of January 2007).  

2.  A preponderance of the evidence is against a finding that the Veteran's death was the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or the result of an event not reasonably foreseeable, as a result of VA treatment. 


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620  (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159  (2010)). 

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra. 

The United States Court of Appeals for Veterans Claims has held that VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, which involves a claim for compensation under 38 U.S.C.A. § 1151, element (3) would be a connection between VA hospitalization, medical, or surgical treatment, and an additional disability or death.  In such a claim, the appellant should also be advised that the additional disability or death must be the result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of VA treatment. 

In addition, specifically in the context of a 38 U.S.C.A. § 1310 DIC claim, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Because the case at hand involves entitlement to DIC compensation under 38 C.F.R. § 1151, the  requirements of Hupp do not apply. 

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in August 2009 in which the RO advised the appellant of the evidence needed to substantiate the 38 U.S.C.A. § 1151 claim.  This letter also advised the appellant of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  The letter was issued prior to the initial rating decision denying the appellant's claim for compensation under 38 U.S.C.A. § 1151 in September 2009.  

The Board notes the letter did not address the award of disability ratings.  Despite the inadequate notice provided to the appellant on the disability rating of her claim, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against the appellant's claim for compensation, any questions as to the appropriate disability evaluation to be assigned is rendered moot. 

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board finds that all obtainable evidence identified by the appellant relative to the issue decided herein has been obtained and associated with the claim folder.  In particular, the Board notes that the RO obtained the Veteran's VA and private medical records. 

An independent medical expert opinion was sought with respect to the issue on appeal.  As will be discussed in greater detail below, the Board finds that the October 2011 opinion is considered adequate for the purpose of determining the claim decided herein.  The report reflect that the examiner reviewed the claim folder and provided opinions with respect to the 38 C.F.R. 38 U .S.C.A. § 1151 claim.  The opinion discusses and explains the pertinent findings.  For these reasons, the Board concludes that the October 2011 independent medical expert opinion in this case provide adequate bases for a decision. 

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Legal Criteria and Analysis

The appellant has claimed entitlement to DIC benefits under 38 U.S.C. § 1151, essentially contending that VA's failure to promptly diagnose and adequately treat the Veteran's gastric cancer, led to his premature death.  

DIC benefits under 38 U.S.C.A. § 1151 shall be awarded for a qualifying veteran's death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care or medical treatment furnished by the VA and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran died does not establish cause.  38 C.F.R. § 3.361(c) (1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d) (1).  Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d) (2). 

The appellant contends that the Veteran's death due to gastric cancer occurred because the lack of timely and coordinated care provided by the VA Health Care System resulted in a diagnosis too late to provide effective care and resulted in the Veteran's death prematurely.

VA outpatient treatment records of October 2006 show that an abdominal CT scan was conducted due to painless hematuria.  The impression was bilateral renal cysts and left para-aortic adenopathy.  In December 2006, he was followed up for the evaluation of the para-aortic lymph node.  At the time, he reported previous episodes of painless hematuria approximately three to four months before which lasted two days.  He reported passing a clot at the time.  He was evaluated by the gastroenterologist and was found to have a questionable enlarged prostate.  He passed a clot in his urine after the cystoscopy but there was no further episode.  The Veteran underwent a physical examination including notation of his family's history of cancer.  The Veteran was noted to have an episode of hematuria which per the GU note could be bleeding from the anterior urethral vein.  It was noted he had weight loss and that the peripheral blood smear showed some findings in lymphocytes.  He was not anemic.  He was to be followed up with peripheral blood flow cytometry; he was scheduled to have a PET scan.  He was to return to the hematology clinic one month after the PET scan at which time further work up would be discussed which could include lymph node biopsy and bone marrow biopsy.

A PET scan was conducted in January 2007.  It was found that left upper and lower para-aortic lymph nodes were not fluorodeoxyglucose-avid.  The assessment was painless hematuria now resolved.  Seen by urology, cystoscopy done with an impression of bleeding from proximal urethral veins.  There was also some regrowth on the prostate but was asymptomatic.  He was to be continued to be monitored.  Regarding the para-aortic lymph node, the PET scan was not diagnostic.  But flow cytometry pointed towards lymphoproliferative disorder, questionable chronic lymphocyte leukemia (CLL/small lymphocytic lymphoma (SLL).  It was noted that the possibilities were explained to the Veteran and the appellant in detail regarding further work up and management, including biopsy, and monitoring versus treatment.  

Records of March 2007 note the Veteran was seen for monitoring of recently diagnosed CLL.  He was also seen in oncology for follow up of his para-aortic lymph node enlargement.  At the time, the Veteran denied any fevers, chills, or night sweats.  He denied any prostatic symptoms.  

March 2007 records note a recent diagnosis of first stage CLL.  In July 2007, he denied any fevers or chills, but reported a 20 pound weight loss over three to four months.  He stated he does not eat lunch since he is busy during the day but also noted decreased appetite.  He denied any abdominal pain or hematuria and denied any new issues.  He was assessed with stable lymphocytosis without new LAD, splenomegaly, anemia or thrombocytopenia.  There were no new recommendations at the time.  He was advised to return in six months.  

Records of January 2008 show the Veteran reported feeling well with no recent fevers, chills, and shortness of breath, no abdominal pain and no hematuria.  He underwent a physical examination which showed his abdomen was soft, non-tender and non-distended.  He was noted to have stable lymphocytosis, stable LAD despite some new cervical LAD, no splenomegaly, anemia or thrombocytopenia.  There were no new recommendations.  He was to return in six months.  

VA treatment records of May 16, 2008 show the Veteran was seen with complaints of worsening dysphagia and refluxing of food for the past two weeks.  He reported having increased nausea, spitting up food with excessive burping, and difficulty swallowing solids as well as liquids for the past two weeks.  He reported noticing the problems several months ago and having lost twenty pounds since then.  The symptoms were exacerbated three weeks ago following an all you can eat buffet.  He reported no bowel movements for the past two weeks but is passing gas; he denied abdominal pain except in epigastric area associated with heartburn.  Nausea and vomiting were mostly like reflux.  He denied fevers, night sweats, lower extremity edema, right upper quadrant pain, hematemesis, and diarrhea/constipation/melena.  The abdomen was soft with mild epigastric pain.  There was no tenderness elsewhere, no rebound/guarding, and no dullness to percussion or fluid wave.  He was assessed with dysphagia, elevated white blood cells, and hyponatremia.  

Abdominal x-rays and CT scan of May 27, 2008 showed no evidence of intestinal obstruction or abdominal mass.  There was no abnormal calcification or free air.  There was development of ascites as well as enlargement in the size of the retroperitoneal and mesenteric lymphadenopathy.

An endoscopy of May 29, 2008 showed diffuse nodularity and beefy erythema of the stomach.  There was questionable lymphoma, maltoma or linitis.  Ultrasound test dated that same day showed suspected stomach cancer.  CT scan of the abdomen and biopsy both dated on May 30, 2008 confirmed the diagnosis of stomach cancer.  

The Veteran was hospitalized and he passed away in June 2008.

In a July 2010 letter the appellant's daughter, who is a registered nurse and has worked as a certified case manager, she provided an opinion after her review of some of the Veteran's medical records.  She stated that the Veteran's complaints clearly go all the way back into 2006 and consistently continue through the notes; the same with all the labs.  She stated the Veteran was fighting the cancer for a long time but that it was not noticed.  She asserted that the VAMC records paint an overall impression of very real clinical incompetence if not outright medical negligence in considering, investigating, and rendering a diagnosis of gastric cancer.  She contended that records clearly indicate a strong history of multiple missed opportunities for the suspicion of gastric cancer, and that each and every doctor consistently missed multiple opportunities to truly pay critical clinical attention to and/or pull all the evidence together into the diagnosis of gastric cancer.  

The July 2010 letter includes a brief discussion of gastric cancer, including potentially significant laboratory findings, primary diagnostic indicators, and secondary diagnostic indicators.  The appellant's daughter then discusses findings she made upon review of the Veteran's medical records.  She noted that the Veteran's baseline appeared to be established by a May 2004 CT scan, which was clinically significant for multiple lobe nodules and only one proximal enlarged right tracheal lymph node (which she noted to be a hallmark/primary diagnostic finding of CLL) and enlarged spleen (which she noted is not necessarily a hallmark finding of CLL).  

She noted that the medical record further clearly states increasing clinical evidence for reasonable suspicion of gastric cancer as evidenced by continuing patient complaints (the hallmark/primary diagnostic criterion of gastric cancer) and are concomitant with multiple imaging studies read/interpreted vaguely as 'cysts', 'opacities', 'granulomatous lesions', '(lymph) nodes', and 'presumed physiological activity...' in almost every imaging study subsequent to the May 13, 2004 CT scan baseline and in almost every body organ/system (evidence of metastases of gastric cancer, not CLL)."

She then described evidence of primary and secondary diagnostic indicators that she believed should have aroused suspicion of gastric cancer.  First, she noted that the January 2007 clinic visit and oncology follow up notes with appended labs note that the Veteran complaints (noted to have occurred sometime in 2006) in addition to a history of multiple failed drug regimens, family history review, and lab/imaging studies reports could have been clinical evidence of gastric cancer metastases.

She also noted numerous intermittent GI complaints, multiple statements of weight loss/gain, and multiple attempted/failed upset stomach/indigestion treatment regimens.  She further noted that the Veteran was in his 70s and there was no evidence of either a baseline or follow up upper GI series or biopsies until the May 2008, EGD report.  

The appellant's daughter questioned whether gastric cancer or CLL was the in situ cancer/carotid occlusive disease (COD), or whether there were two different concomitant in situ cancers.  She further questioned whether it was just easier to dismiss the Veteran's complaints and settle on the CLL diagnosis.  She also wondered whether a doctor should have ordered just one more test (either serum H. pylori, or upper GI series, or EGD with biopsy/ies) to more fully elucidate/clinically understand and clinically account for all of the patient's vague intermittent but consistent complaints occurring simultaneously along with the increasingly questionable proliferating number and size of distant lymph nodes and body systems.

She further noted there was no evidence of H pylori testing until May 28, 2008, and the result was positive; and that first degree male relatives (the Veteran's father and brother) died of gastric cancer, which was also noted in the January 29, 2007, treatment record.

She also noted that anemia was a potential diagnostic indicator for both gastric cancer and CLL and that, therefore, only a diagnostician is capable of determining its clinical significance as related to patient complaints.  

An independent medical expert opinion was obtained in October 2011.  The medical expert stated that based on the evidence in the claim file, the estimated date of onset of the Veteran's gastric cancer would be November 2007.  This estimate, he noted, reflects significant clinical and retrospective bias, as the actual date of onset may never be known.  The timeframe of November 2007 reflects a six month window before the documented date of diagnosis in which tome the disease would have had time yo develop.  The impact of the CLL's symptoms and treatment at the VA medical center's ability to diagnose and treat is significant.  CLL and gastric cancer both can present with a non-specific and indolent course, as it seemed to be the case with this Veteran.  In the Veteran's case, he stated, it would have been very difficult to differentiate the progression of the Veteran's CLL versus entertaining a new diagnosis of gastric cancer.  

He further opined that it is at least as likely as not that the Veteran's death was caused or hastened by a failure to diagnose gastric cancer until May 2008.  He noted, however, that even if the Veteran's gastric cancer was discovered earlier than May 2008, there are multiple factors to consider such as advanced age, co-morbid conditions, and performance status, in speculating that aggressive therapy directed at the cancer would have prolonged the veteran's life or quality of life.  

He also opined that the case the Veteran received within the VA health care system, to include but not limited to the initial diagnosis, did not constitute carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of the VA.  The VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  

Regarding the Veteran's daughter's arguments, he stated that he did not believe that the May 2004 CT scan which was clinically significant for multiple lobe nodules and only one proximal enlarged tracheal lymph node and an enlarged spleen, would necessarily indicate that the Veteran had metastatic cancer.  Regarding the noted numerous intermittent GI complaints, multiple statements of weight loss/gain, and multiple attempted/failed upset stomach/indigestion treatment regimens, these are clinically significant but are non-specific as well.  Retrospectively, they could be attributed to gastric cancer, but also to general illness, CLL or other benign etiologies.  Finally, he stated that it would be almost impossible to differentiate the anemia secondary to gastric cancer from an anemia secondary to CLL as a potential diagnostic indicator.  

The Board notes that the appellant's contentions essentially state that the VA failed to diagnose the Veteran's gastric cancer in a timely manner, and as late as January 2008, only to be diagnosed a couple of months later with gastric cancer and that the untimely diagnosis hastened his death.  After reviewing the record, however, the Board must conclude that the most probative evidence of record weighs against finding that the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or that it was proximately caused by an event not reasonably foreseeable. 

In this regard, the Board notes that, as noted above, the Veteran underwent CT scans of the abdomen in October 2006 which did not show gastric cancer.  In September 2007, he had a CT scan of the thorax, which again did not show gastric cancer.  Treatment records of July 2007 showed the Veteran denied abdominal pain.  Records of January 2008 show he reported reduced appetite and weight loss of twenty pounds but also stated that he skips lunch due to his busy schedule.  Moreover, he denied any burping, vomiting, nausea, bloating, night sweats, chills, or fever.  There was no evidence of splenomegaly and the abdomen was found to be normal on physical examination.  An abdominal CT scan of May 27, 2008 done after the Veteran came in with reports of vomiting, bloating and weight loss, did not show evidence of stomach cancer.  However, a May 29, 2008 ultrasound, done during the course of continued treatment for the Veteran's symptoms, did reveal suspected stomach cancer.  The diagnosis was confirmed following an abdominal CT scan of May 30, 2008 and a biopsy that same date.  

An IME opinion was obtained in October 2011 and while the examiner stated that failure to diagnose gastric cancer until May 2008 may have hastened the Veteran's death, he stated that even if the cancer had been diagnosed prior to May 2008, there are other multiple factors, such as advanced age, so-morbid conditions, and performance status, which must be considered in speculating that aggressive therapy directed at the cancer would have prolonged the Veteran's life.  Most significantly, he concluded that the treatment provided by the VA did not constitute carelessness, negligence, lack or proper skill, error in judgment, or a similar instance on the part of the VA; and that the VA exercised a reasonable degree of care expected from a health care provider.  The physician noted that the Veteran's case was complicated by the fact that he had a diagnosis of CLL and that it would be very difficult to differentiate between the progression of the Veteran's CLL versus entertaining a new diagnosis of gastric cancer.  He noted that the actual date of onset may never be known.  

The probative value of a medical opinion is based on the medical expert's review of the claim file, knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds the October 2011 IME opinion to be the most probative medical evidence of record.  The Board first notes that the opinion provided by the Veteran's daughter is not being dismissed by the Board as the Veteran's daughter is a nurse and therefore is knowledgeable in the medical field.  However, the October 2011 IME opinion is ultimately more probative because it was rendered by a physician who is a gastroenterologist and is based on a thorough and objective review of the claims folder, including the Veteran's medical records and the daughter's contentions and opinion.  As discussed above, while the IME opinion stated that the untimely diagnosis of the gastric cancer may have hastened the Veteran's death, he also concluded that this did not constitute carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA and that the care the Veteran obtained from the VA was reasonable.  

In evaluating the probative value of the IME opinion, the Board has taken into account the criticism of the appellant.  However, while she expressed concern that she unaware of the physician's credentials, the Board again noted that the IME opinion was provided by a physician who is a gastroenterologist.  Absent some specific basis for asserting that the physician had demonstrated himself to be unqualified in some aspect of his opinion, the Board does not feel that VA's duty to obtain an opinion or examination from a competent source encompasses providing a detailed list of such physician's credentials.  Furthermore, while she is correct that the IME opinion did not directly address every point that she and her daughter have raised regarding the Veteran's treatment, it is clear that the physician reviewed her statements, and that he did specifically addressed the arguments he found to be most relevant, providing reasons as to why he differed from her conclusion.  For these reasons, the Board finds the IME opinion to be both adequate and persuasive.

The Board has also reviewed the statements submitted by the Veteran's daughter.  As noted, the Board recognizes that she is competent to provide a opinion on the quality of the Veteran's medical care, and that her opinion is entitled to some probative weight as medical evidence.  Nevertheless, the Board must also consider that she is a nurse and that her training and expertise is not as extensive as the gastroenterologist who provided the IME opinion.  Furthermore, the Board has also considered that she is the daughter of both the appellant and the deceased Veteran in this case, and that potential bias is a factor that must be taken into account in evaluating the probative value of her opinion.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)(Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  For these reasons, as well as the quality of the IME opinion discussed above, the Board ultimately places more probative weight on the opinion of the gastroenterologist.

The only other evidence on the appellant's favor is the appellant's own contentions.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

A lay person is not, however, competent to offer an opinion on complex medical questions.  In the case at hand, the Board finds that the appellant does not possess the necessary medical expertise to competently opine that the Veteran the VA did not proximately caused the continuance or the natural progress of this disability, resulting in his death.  Therefore, while the Board has considered the appellant's lay assertions, it ultimately finds that they do not constitute competent evidence in the matter at hand. 

In summary, the Board finds that the preponderance of the evidence shows that the Veteran did not die as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, the Board concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not warranted.  

In closing, he Board acknowledges that the Veteran's death was a tragic loss, and the Board is extremely sympathetic to the appellant's case.  Nevertheless, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's death is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to DIC benefits under 38 U.S.C. § 1151 must be denied. 



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


